GAUDIN, Judge,
concurring with reasons.
I concur in the reversal of Raymond Tam-metta’s convictions and the remand for a new trial. The district judge committed reversal error by refusing to allow defense witness Lisa Rodriguez to testify.
Tammetta was convicted of indecent behavior with four young girls during band practice at Gretna Park Elementary School. Tammetta denied at trial that any touching incident had taken place and he further contended that the girls had conspired against him because he had disciplined one of the girls and excluded her from a band concert.
Rodriguez, a substitute teacher at the school, was called by the defense to show that a conspiracy was possible and also to challenge the credibility of one of the young girls. With the jury excused, Rodriguez said that she had received a note from that particular girl saying “... that the class was a bad class and she hoped that I would stay there as their teacher, because she seemed to like me at first and then she said at the bottom that if they didn’t like me that they would get rid of me.”
When this girl testified earlier during the trial, she denied writing such a note to Rodriguez.
It was fundamentally unfair for the trial judge to squash Rodriguez’s testimony because she could not recall the note’s precise wordage, particularly considering the facts and circumstances of this case. Rodriguez knew who had written the note and she did remember enough of what the note said. Also, the note was thrown away in good faith.
Tammetta also seeks a reversal because the written statements of three of the girls were given to the jury during deliberations. This was error but it was harmless. The statements were cumulative of other untainted evidence, i.e., the actual testimony of the girls during the trial.